DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 13, 15-16, 19, 21-23 and 26 in the reply filed on 3/4/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of a metal hydride as the species for the shell and a metal boride as the species for the core material in the reply filed on 3/4/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-3, 5-7, 9-10, 30-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/2021.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 15-16, 22-23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 2004/0265214).
Regarding claim 13
Anderson teaches a composite combustion catalyst particles comprising a metal core of a combustible metal (i.e. energetic fuel additive), and oxide coating, and additionally a catalyst coating (i.e. ignition agent); and that these catalyst particles can be dispersed (i.e. suspended) in a fuel (abstract).
Regarding claim 15
Anderson teaches that liquid oxidizers such as liquid oxygen, hydrogen peroxide, HAP, HAN, nitric acid, and liquid fluorine can be used in a bipropellant system (paragraph 0049 and claim 37).
	Regarding claim 16
Anderson teaches that the catalyst particles may be used in an amount from about 2 wt % to about 25 wt % of the enhanced fuel. Further Anderson teaches examples in Figure 2 with 10 % loading (paragraph 0044).
Regarding claim 22-23 and 26
Anderson teaches that the combustion catalyst particles may be used in a gelled fuel (i.e. requiring a gelling agent), such as in RP-1 gelled aluminum metallized gelled kerosene (paragraph 0050).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 and 21are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2004/0265214), as applied to claims 13, 15-16, 22-23 and 26  above, in view of Diede (US 2003/0192633).
Regarding claims 19 and 21
Although, Anderson does not teach the concentration of hydrogen peroxide, Anderson does teach the use of hydrogen peroxide as an oxidizer in a bipropellant, and the use of aqueous hydrogen peroxide as an oxidizer is used in concentrations greater than 10 %.
However, Diede teaches similar hypergolic bipropellants, and teaches that the hydrogen peroxide concentration is preferably 94 to 99 wt % (abstract).
Therefore it would have been prima facie obvious to add to the teachings of Anderson by using 94-99 wt % hydrogen peroxide, with a reasonable expectation of success, as suggested by Diede.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/           Primary Examiner, Art Unit 1734